Citation Nr: 0706897	
Decision Date: 03/08/07    Archive Date: 03/20/07

DOCKET NO.  03-14 187	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
70 percent for post-traumatic stress disorder.

2.  Entitlement to an increased disability for low back 
strain, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The veteran served on active duty from October 1989 to 
October 1993, and from February 1998 to December 1998.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 RO decision that 
granted service connection at a 30 percent initial disability 
rating for post-traumatic stress disorder (PTSD), effective 
from August 24, 2000; granted an increased disability rating 
of 20 percent for service-connected low back strain, 
effective from September 1, 2000; and denied entitlement to a 
total rating for individual unemployability due to service-
connected disabilities (TDIU).

In December 2004, the Board remanded this matter for 
additional evidentiary development and consideration by the 
RO.

In January 2006, the RO issued a rating decision which 
granted an increased initial rating of 70 percent for PTSD, 
effective from August 24, 2000; denied an increased 
disability rating in excess of 20 percent for low back 
strain; and granted entitlement to a TDIU rating, effective 
from August 24, 2000.  The RO's decision also granted a 
temporary total disability rating based upon 38 C.F.R. 
§ 4.29, from July 27, 2005 to September 30, 2005.

During the course of this appeal, the veteran perfected an 
appeal of the RO's July 2003 rating decision which denied 
service connection for fibromyalgia (claimed as chronic 
fatigue syndrome).  In its December 2004 remand, the Board 
instructed the RO to issue a statement of the case concerning 
chronic fatigue syndrome, which was completed in January 
2006.  On his substantive appeal form, VA Form 9, received in 
March 2006, the veteran requested a hearing regarding this 
issue before 


the Board in Washington, D.C.  Accordingly, a separate 
decision regarding this issue will be issued after the 
veteran has been given the opportunity to attend the hearing 
he has requested.


FINDINGS OF FACT
 
1.  The veteran's service-connected PTSD has been manifested 
by symptoms including chronic and intermittent feelings of 
anxiety and depression, poor sleep, startle response, 
difficulty concentrating, and social withdrawal, as well as 
nightmares and flashbacks.  There is no showing of gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living, including 
maintenance of minimal personal hygiene; and disorientation 
to time and place, memory loss for names of close relatives, 
own occupation, or own name.  

2.  The veteran's lumbosacral strain is not manifested by 
severe limitation of motion of the lumbar spine, limitation 
of flexion less than 30 degrees, or symptoms consistent with 
severe lumbosacral strain.

3.  The veteran's lumbar spine disability results in mild, 
incomplete paralysis of the sciatic nerve.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 70 
percent for service-connected PTSD have not been met.  38 
U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & Supp. 2006); 38 
C.F.R. § 4.130, Diagnostic Code 9411 (2006).

2.  The criteria for a rating in excess of 20 percent for 
service-connected lumbosacral strain have not been met.  38 
U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & Supp. 2006); 38 
C.F.R. §4.71a, Diagnostic Code 5295 (2002); 38 C.F.R. §4.71a, 
Diagnostic Code 5237 (2006).  

3.  The criteria for a separate 10 percent disability 
evaluation for right sciatic neuropathy have been met.  38 
U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & Supp. 2006); 38 
C.F.R. §§ 4.71a, 4.124a, Diagnostic Codes 5237, 8520 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has certain notice and assistance requirements.  See 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156, 3.159, 3.326 (2006).  In Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), the U.S. Court of Appeals 
for Veterans Claims (Court) held that notice as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits, 
and must (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  18 Vet. App. at 120-121.  The RO's 
letters in January 2001 and in December 2002, as well as 
other letters, rating actions, statement of the case and 
supplemental statements of the case advised the veteran of 
the foregoing elements of the notice requirements.  See 
Overton v. Nicholson, 20 Vet. App. 427 (2006).  Thus, the 
Board finds that the content requirements of the notice VA is 
to provide have been met.   

Further, the Board finds that any defect with respect to the 
timing of the notice requirement was harmless error.  
Although complete notice may not have been provided to the 
appellant prior to the initial adjudication, the appellant 
has not been prejudiced thereby.  The content of the notice 
provided to the appellant fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) regarding VA's duty to notify.  Also, the appellant 
has been provided with every 


opportunity to submit evidence and argument in support of his 
claims, to respond to VA notices, and otherwise afforded a 
meaningful opportunity to participate effectively in the 
processing of his claims.  Thus, the Board considers any 
defect in the timing of the notice provided to the veteran to 
be harmless.  

With respect to the VA's duty to assist, the RO obtained, or 
made reasonable attempts to obtain, all relevant evidence 
identified by the veteran.  Moreover, the veteran was 
provided with multiple VA medical examinations during the 
course of this appeal.  Thus, the Board considers the VA's 
duty to assist to be satisfied.   

In the circumstances of this case, VA has satisfied its 
duties to inform and assist the veteran at every stage of 
this case as it pertains to the claim herein adjudicated.  
Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  In this 
case, however, there is no evidence that any failure on the 
part of VA that reasonably affects the outcome of this case.  
See also Mayfield v. Nicholson, No. 02-1077 (U.S. Vet. App. 
Dec. 21, 2006).  

I.  Increased Rating Claims

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule).  38 C.F.R. Part 4 (2006).  The Rating Schedule is 
primarily a guide in the evaluation of disability resulting 
from all types of diseases and injuries encountered as a 
result of or incident to military service.  The ratings are 
intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  See 38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (2006).  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  See 38 C.F.R. 
§§ 4.1, 4.2, 4.41 (2006).  Consideration of the 


whole-recorded history is necessary so that a rating may 
accurately reflect the elements of disability present.  See 
38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  
While the regulations require review of the recorded history 
of a disability by the adjudicator to ensure a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  Where an 
increase in the disability rating is at issue, the present 
level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

However, there is a distinction between an appeal of an 
original or initial rating and a claim for an increased 
rating, and this distinction is important with regard to 
determining the evidence that can be used to decide whether 
the original rating on appeal was erroneous.  See Fenderson 
v. West, 12 Vet. App. 119, 126 (1999).  Where a veteran 
appeals the initial rating assigned for a disability, 
evidence contemporaneous with the claim and with the initial 
rating decision granting service connection would be most 
probative of the degree of disability existing at the time 
that the initial rating was assigned and should be the 
evidence "used to decide whether an original rating on 
appeal was erroneous. . . ."  See Fenderson, 12 Vet. App. at 
126.  If later evidence indicates that the degree of 
disability increased or decreased following the assignment of 
the initial rating, "staged" ratings may be assigned for 
separate periods of time based on facts found.  Id. 

A. PTSD

The veteran's claim for service connection for PTSD was 
received on August 24, 2000.  In a January 2002 rating 
decision, the RO granted service connection for PTSD and a 30 
percent initial disability evaluation was assigned, effective 
the date of receipt of the veteran's claim.  See 38 C.F.R. 
§ 3.400 (2006).  In January 2006, the RO increased the 
initial disability evaluation from 30 percent to 70 percent, 
effective August 24, 2000.  See AB v. Brown, 6 Vet. App. 35, 
38 (1993) (a claim for an increased rating remains in 
appellate status where a subsequent rating decision awarded a 
higher rating, but less than the maximum available benefit).  

In October 2000, the veteran was admitted to a domiciliary 
PTSD treatment program.  The veteran received treatment for 
twenty days, and was subsequently discharged based upon his 
ongoing use of cocaine.  The report of his discharge noted 
diagnoses of rule out PTSD and cocaine dependence, 
continuous.  It also listed an admission global assessment of 
functioning (GAF) score of 48, and a discharge GAF score of 
55.

A hospitalization report, dated in January 2001, noted that 
the veteran sought treatment for drugs and his nerves.  The 
report noted his history of cannabis abuse since 1990 and 
cocaine abuse since 1996.  The report noted that he last used 
drugs in January 2001.  It also noted that the veteran has 
some depression and PTSD symptoms from his military service.  
A psychiatric admission assessment, dated in January 2001, 
noted the veteran's complaints of feeling depressed at times 
to the point of suicidal ideation.  The report also noted 
that he expressed homicidal ideation at times, without being 
specific.  Mental status examination revealed the veteran to 
be cooperative, but quite irritable.  His affect was 
appropriate, and his speech was somewhat slowed, probably 
secondary to his articulation problem.  No withdrawal 
symptoms were observed.  His memory and concentration were 
fair, and his judgment and insight were poor.  The report 
concluded with an impression of major depressive disorder, 
not otherwise specified; polysubstance abuse, continuous; and 
PTSD by history.  The report concluded with a GAF score of 
50.

VA treatment reports, dated in January 2001, noted the 
veteran's complaints of nightmares which were causing 
difficulty sleeping, and affecting his job performance.  

In October 2001, a VA examination for PTSD was conducted.  
The report of this examination noted that the veteran's 
complaints of moods, anxiety, having nightmares and 
difficulty sleeping.  He denied any history of suicidal or 
homicidal intent.  Mental status examination revealed that 
the veteran was alert and oriented, and reported for the 
examination in a timely fashion.  He displayed occasional eye 
contact, and his speech was unremarkable.  He described his 
mood as depressed at times, and his affect was slightly 
restricted.  There was no evidence of suicidal or homicidal 
thoughts.  His thought process was clear, coherent and goal 
directed.  His thought content was free of any obsessions, 
compulsions, delusions or 


hallucinations.  His sensorium was alert and oriented.  There 
was no evidence of any major concentration or memory 
disturbances, and his judgment and insight were felt to be 
intact.  The report concluded with diagnoses of PTSD and 
cannabis and cocaine abuse, in partial remission for the past 
six months.  The report concluded with GAF score ranging from 
60 to 70.

A statement from the veteran's former employer, dated in 
February 2002, noted that the veteran had been let go from 
his position as a line cook based upon his lack of 
concentration, and no sense of urgency or efficiency to his 
work

A treatment report, dated in March 2002, noted the veteran's 
complaints of feeling low.  He denied any suicidal or 
homicidal thoughts or plans.  The report noted that he had 
recently been involved in a fight with his ex-wife and her 
boyfriend, and that he had a court date resulting from this 
incident.  Mental status examination revealed the veteran to 
be calm, cooperative, and neatly and appropriately dress.  
His eye contact was good, speech normal, and mood euthymic.  
His affect was appropriate and his thought processes intact, 
with no evidence of delusions.  He exhibited no auditory or 
visual hallucinations; his memory was intact, as were his 
judgment and insight.  The report concluded with a diagnosis 
of adjustment disorder, not otherwise specified; cocaine 
abuse, continuous; and marijuana abuse.  The report listed a 
GAF score of 50.

A treatment summary letter, dated in February 2003, was 
received from T. Murray, M.S.W.  The letter noted that the 
veteran had reported difficulty focusing and concentrating.  
The letter also noted that these problems may be related to 
his depression.  

A lay statement, dated in February 2003, was received from 
the veteran's girlfriend.  She noted that the veteran's 
appearance and grooming were fair, but that he needed support 
from others to maintain this level due to his PTSD symptoms.  
The report noted that communication with the veteran was 
well, but that he did have mood swings which make it 
difficult at times.  It also noted that the veteran has 
difficulty concentration, and can be easily distracted.

A treatment report, dated in April 2003, noted the veteran's 
complaints of difficulty sleeping, low energy, and depressed 
mood.  The report noted that he denied any guilt, or suicidal 
or homicidal ideation.  He reported social isolation, 
irritability and difficulty concentration.  Socially, the 
report noted that the veteran had a good relationship with 
his parents, and that he was currently in a relationship.  
Mental status examination revealed him to be casually dressed 
with fair hygiene.  He was cooperative and fully oriented.  
His speech was normal, and mood/affect constricted.  His 
thought content was linear, and he denied any suicidal or 
homicidal ideation.  No paranoia was elicited, and insight 
and judgment were good.  The report concluded with diagnoses 
of PTSD, chronic; cannibus abuse versus dependence; and 
cocaine dependence, in remission by history.  The report 
listed a GAF score of 55.  

In April 2003, a VA examination for PTSD was conducted.  The 
report of this examination noted that the veteran had been 
unemployed due to a variety of factors, including chronic 
back pain, medical problems, and emotional stress.  The 
report noted that he had failed at several attempts at 
vocational rehabilitation, and was unable to further himself 
scholastically because of feeling tired and just not up to 
keeping focused.  The veteran described himself as an 
industrious person, and that he was distressed about not 
being able to work.  The veteran reported that he was having 
worsening problems with his emotions.  He reported intrusive 
thoughts and recollections about his military experiences, 
and recurring nightmares.  He also described problems with 
startle response, difficulty concentrating, and difficulty 
sleeping.  Mental status examination revealed the veteran to 
be casually dressed and groomed.  He presented in a timely 
fashion, and appeared to be in no acute distress.  At times 
he appeared anxious in his affect.  There was no evidence 
that he was exaggerating symptoms and he was generally 
spontaneous in his responses.  He exhibited good eye contact 
and normal speech.  His thought processes were clear, 
coherent, goal directed and logical.  His thought content was 
free of any obsessions, compulsions, delusions or 
hallucinations.  In terms of his sensorium, he was alert and 
oriented.  There was no evidence of any major concentration 
or memory disturbances.  Judgment and insight were felt to be 
pretty good.  The report concluded with a diagnosis of PTSD, 
and listed a GAF score in the 50 to 60 range.  

A treatment summary letter, dated in June 2003, was received 
from T. Murray, M.S.W.  The report noted that the veteran 
felt he was at his "rope's end."  It indicated that the 
veteran felt unable to function in a healthy way, and was 
fearful of further deterioration.  Mr. Murray then opined 
that the veteran's mental and physical conditions render him 
unemployable; although it is hoped, that this could change 
with further treatment and rehabilitation.

A treatment report, dated in November 2003, noted that the 
veteran was unemployed and had failed several vocational 
rehabilitative efforts.  The report noted the veteran's 
interest in business management.  It also noted that his 
abilities and current cognitive functioning did not predict 
success in that area.  The report noted that given the 
veteran's cognitive status, emotional state, and auto-immune 
disorders, it is likely that the stress of retooling for a 
high pressure occupation may trigger more physical distress 
than he has been recently experiencing, and that he should 
reconsider his goals and objectives.  

A medical assessment, dated in May 2004, was received from B. 
Akosa, M.D.  The report noted that the veteran had poor to no 
skill in dealing with the public, dealing with work stresses, 
and maintaining attention and concentration.  The report 
concluded that the veteran has daily instances of inability 
to attend work as a result of limitations imposed by 
depression and anxiety.  A second medical assessment, also 
dated in May 2004, and which noted similar findings, was 
received from T. Murray, M.S.W.  

A decision from the Social Security Administration, dated in 
May 2004, concluded that the veteran was entitled to 
disability benefits commencing in March 2001.  The decision 
noted that it was based upon the veteran's impairments of 
chronic back pain, depression, PTSD, fatigue, and mood 
disorder.

In June 2004, a hearing was conducted before the Board.  At 
the hearing, the veteran reported having problems with a low 
stress tolerance, panic attacks, and feeling uncomfortable 
around crowds.  He testified that he is pretty much isolated 


socially.  He also testified that he has never considered 
suicide, and had homicidal thoughts on just one occasion.  He 
indicated that he currently had a girlfriend.  

In July 2005, the veteran was accepted into the PTSD 
residential recovery treatment program.  His discharge 
summary, dated in September 2005, noted final diagnoses of 
PTSD, major depressive disorder, and cocaine and cannibus 
abuse.  The report concluded with a GAF score of 48.

A treatment report, dated in August 2005, noted the veteran's 
complaints of nightmares, sleep disorders and panic attacks.  
Mental status examination noted that he was alert and fully 
oriented.  He was cooperative and adequately groomed.  His 
mood was depressed, and his affect depressed and blunted.  
His thought process was goal directed, and his thought 
content was free of suicidal or homicidal ideation.  No 
delusional thinking was indicated, and his judgment was 
limited.  The report concluded with diagnoses of PTSD, major 
depressive disorder, and cocaine and THC abuse.  It also 
listed a GAF score of 42.

In December 2005, a VA examination for PTSD was conducted.  
The VA examiner noted that he had reviewed the veteran's 
claims folder.  The report noted the veteran's military 
history, as well as the history of his PTSD.  The veteran 
complained of poor and fitful sleep, startle response, and 
flashbacks which isolate him from social transactions.  
Mental status examination revealed that the veteran exhibited 
a dysthymic affect, with some resilience and readiness for 
rehabilitation.  His thinking was free from suicidal and 
delusional intrusiveness.  He was able to respond to 
questions appropriately, and showed remorse about his drug 
history, as well as his broken marriage.  He has a high 
school education, and showed signs of being willing to earn 
his living in a new vocation other than police officer which 
is what he was hoping to achieve.  He did not show any marked 
side effects from medication.  He denied any suicidal or 
homicidal thoughts.  He sat very uncomfortably and kept 
changing posture, standing up, and taking a few steps every 
now and then.  His insight and judgment were poor, and the VA 
physician noted that he needs continued counseling to regain 
motivation for social and vocational adjustment.  The report 
noted that there were some functioning ego defenses, but 


that the veteran engaged in a lot of denial.  The examination 
report concluded with a diagnosis of PTSD, severe, with 
depression, and history of polysubstance abuse.  The report 
concluded with a GAF score of 49.

In evaluating the evidence in this case, the Board has noted 
the GAF scores which clinicians have assigned.  According to 
the DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, Fourth 
Edition, of the American Psychiatric Association (DSM-IV), a 
GAF score is based on a scale reflecting the psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness.  See Carpenter v. Brown, 
8 Vet. App. 240 (1995).  A GAF score of 61-70 reflects some 
mild symptoms, such as depressed mood and mild insomnia, or 
some difficulty in social, occupational, or school 
functioning, such as occasional truancy, or theft within the 
household, but generally functioning pretty well, and has 
some meaningful interpersonal relationships.  A GAF score of 
51-60 indicates moderate symptoms (e.g., flattened affect, 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational or school functioning 
(e.g., having few friends or having conflicts with peers or 
co-workers).  A GAF score of 41 to 50 reflects serious 
symptoms (e.g., suicidal ideation, severe obsessive rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  

The veteran's current 70 percent evaluation contemplates PTSD 
manifested by objective evidence demonstrating occupational 
and social impairment with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to suicidal ideation; obsessional rituals which 
interfere with routine activities, speech intermittently 
illogical, obscure, or irrelevant; near continuous panic or 
depression affecting the ability to function independently, 
appropriately, or effectively; impaired impulse control, such 
as unprovoked irritability with periods of violence; spatial 
disorientation, neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances, including 
work or a work-like setting; and the inability to establish 
and maintain effective relationships. 38 C.F.R. § 4.130, 
Diagnostic Code 9411.  

The Board finds that the objective medical evidence of record 
does not support an initial evaluation in excess of 70 
percent.  The evidence does not show total occupational and 
social impairment, due to gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living, including maintenance of 
minimal personal hygiene; and disorientation to time and 
place, memory loss for names of close relatives, own 
occupation, or own name.  Accordingly, the criteria for a 
rating in excess of 70 percent evaluation for PTSD have not 
been met.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  The 
veteran's GAF scores ranged from 42 to 70.  Although GAF 
scores are important in evaluating mental disorders, such a 
wide range of GAF scores does not mandate a particular 
percentage evaluation and the Board must consider all the 
pertinent evidence of record and set forth a decision based 
on the totality of the evidence in accordance with all 
applicable legal criteria.  See Carpenter v. Brown, 8 Vet. 
App. 240, 242 (1995).  Accordingly, an examiner's 
classification of the level of psychiatric impairment, by 
word or by a GAF score, is to be considered but is not 
determinative of the percentage VA disability rating to be 
assigned; the percentage evaluation is to be based on all the 
evidence that bears on occupational and social impairment.  
Id. at 242; see also 38 C.F.R. § 4.126 (2006); VAOPGCPREC 10-
95, 60 Fed. Reg. 43186 (1995).  

With consideration of the entire record, the Board finds that 
the manifestations of the veteran's service-connected PTSD 
warrant no more than a 70 percent evaluation.  
The veteran's service-connected PTSD has been manifested by 
symptoms including chronic and intermittent feelings of 
anxiety and depression, poor sleep, startle response, 
difficulty concentrating, and social withdrawal, as well as 
nightmares and flashbacks.  

As noted above, service connection for PTSD was granted and 
assigned a 70 percent evaluation from the date of receipt of 
the veteran's claim, i.e., August 24, 2000.  See 38 C.F.R. 
§ 3.400.  Based on all the evidence of record, to include all 
classifications by the examiners of the level of psychiatric 
impairment, the preponderance of the evidence of record does 
not show occupational and social 


impairment that meets the criteria for a rating in excess of 
70 percent for the disability at issue at any time subsequent 
to August 24, 2000.  Id.; Fenderson v. West, 12 Vet. App. 119 
(1999).  

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

B.  Lumbar Strain

The veteran is seeking an increased disability rating for his 
service-connected low back strain.  The RO initially granted 
service connection for lumbar strain, and assigned a 
noncompensable (0 percent) disability rating, effective from 
January 1995.  A subsequent rating decision, dated in 
November 1999, granted an increased disability rating of 10 
percent for this condition, effective from January 1999.

The veteran filed his present claim seeking an increased 
disability rating in August 2000.  In January 2002, the RO 
issued a rating decision which granted an increased 
disability rating of 20 percent for this condition, effective 
from September 2000, in accordance with 38 C.F.R. § 4.71a, 
Diagnostic Codes 5295-5292.  Hyphenated diagnostic codes are 
used when a rating under one diagnostic code requires use of 
an additional diagnostic code to identify the basis for the 
evaluation assigned.  38 C.F.R. § 4.27 (2006).  Thereafter, 
in January 2006, the RO issued a rating decision which denied 
a further increase in this condition based upon consideration 
of Diagnostic Code 5237.

The Board notes that in August 2003, amendments were made to 
the criteria used in rating disabilities of the spine, to 
include disabilities of the thoracolumbar spine, effective 
from September 26, 2003.  See 68 Fed. Reg. 51,454 (Aug. 27, 
2003).

VA's General Counsel, in a precedent opinion, has held that 
when a new regulation is issued while a claim is pending 
before VA, unless clearly specified otherwise, VA must apply 
the new provision to the claim from the effective date of the 
change 


as long as the application would not produce retroactive 
effects.  VAOPGCPREC 7-03; 69 Fed. Reg. 25179 (2003).  The 
amended versions may only be applied as of their effective 
date and, before that time, only the former version of the 
regulation may be applied.  VAOPGCPREC 3-00; 65 Fed. Reg. 
33422 (2000).

The RO addressed the veteran's claim for an increased rating 
under both the criteria effective prior to September 26, 2003 
and the criteria effective beginning September 26, 2003.  
Therefore, there is no prejudice to the veteran for the Board 
to apply the regulatory provisions both before and beginning 
on September 26, 2003 in our appellate adjudication of this 
appeal.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

1.  Prior to September 26, 2003

Prior to September 26, 2003, disabilities manifested by 
limitation of motion in the lumbar spine were evaluated in 
accordance with the criteria set forth in 38 C.F.R. § 4.71a, 
Diagnostic Codes 5292 (2002).  Evaluations of 10, 20, and 
40 percent were assigned for slight, moderate, and severe 
limitation of motion of the lumbar spine, respectively.  

In addition, lumbosacral strain was evaluated in accordance 
with the criteria set forth in 38 C.F.R. § 4.17a, Diagnostic 
Code 5295 (2002).  A noncompensable rating was warranted if 
the condition was manifested by slight subjective symptoms 
only, and a 10 percent rating was warranted if there was 
characteristic pain on motion.  If there was muscle spasm on 
extreme forward bending, or loss of lateral spine motion, 
unilateral, in the standing position, a 20 percent rating was 
warranted.  The highest available schedular evaluation, 40 
percent, was warranted where the condition was severe, with 
listing of the whole spine to the opposite side, a positive 
Goldthwaite's sign, marked limitation of forward bending in 
the standing position, loss of lateral motion with 
osteoarthritic changes, or narrowing or irregularity of joint 
spaces, or with some of these characteristics with abnormal 
mobility on forced motion.  Id.

In November 2001, a VA examination of the spine was 
conducted.  The veteran reported complaints of a dull 
soreness in the lumbosacral spine with prolonged sitting, 
standing or ambulation, which is relieved to some extent with 
rest.  He reported that he has stiffness in his back in the 
morning, and denied any radicular pain.  He also indicated 
that he did not take any medication.  Physical examination 
revealed no fixed spine deformity, no scoliosis, and no 
increase in lumbar lordosis.  There were mildly tight upper 
lumbar paraspinal muscles bilaterally at L1, L2, and L3, but 
no back muscle spasm and no tenderness.  Painless active 
range of motion of the lumbosacral spine revealed forward 
flexion to 60 degrees, extension to 20 degrees, bilateral 
rotation to 20 degrees, and bilateral lateral flexion to 25 
degrees.  He was able to stand on his heels and toes, and 
complained of back pain while standing on his toes.  Sensory 
examination of the lower extremities was normal.  Straight 
leg raising was negative with mild hamstring and paraspinal 
muscle tightness at 90 degrees.  Functionally, the veteran 
walked with a normal gait, without apparent pain, 
incoordination or fatigue with short and long distance 
ambulation.  X-ray examination of the lumbar spine, taken in 
November 2001, revealed an impression of a normal lumbosacral 
spine.  The report concluded with a diagnosis of chronic back 
strain.

A statement from F. Hooper, D.O., dated in February 2002, 
noted that the veteran had lumbosacral strain, rule out 
lumbar disc disease.  The report noted that the veteran had 
been unable to work as a result of this condition from 
December 19, 2001 to February 1, 2002.

A VA examination of the spine was conducted in April 2003.  
The veteran reported pain across his lower back, which goes 
into his right lateral lower extremity and into the medial 
aspect of his foot to the great toe.  The report noted that 
the veteran was currently receiving physical therapy for this 
condition, including ultrasound and exercises.  Physical 
examination revealed weakness, particularly of the right toe 
extensors and hamstrings of 3/5 and quadriceps 3+/5.  There 
was tenderness over the paraspinals laterally, and over the 
quadratus lumborum, right greater than left.  The veteran 
could stand on his toes, but not on his heels.  Range of 
motion of the lumbosacral spine revealed forward flexion to 
50 degrees, extension to 15 degrees, 


side bending to the left to 15 degrees, side bending to the 
right to 20 degrees.  He had good spinal alignment.  
Hyperreflexic on the right knee was +1, compared to the left 
which was +2, and +2 at the ankles bilaterally.  Sensation to 
light touch and pinprick was intact.  The right calf was 2.5 
centimeters smaller than the left at 14 centimeters, below 
the patella.  The report noted that the veteran had received 
an MRI which revealed a bulge in the right paraspinal region.  
The report concluded with a diagnosis of lumbosacral strain 
and right L5 radicular changes.

In July 2003, the veteran underwent a nerve conduction study 
of the right lower extremity.  The report concluded with an 
impression of normal findings.  An electromyography (EMG) 
report, completed at the same time, revealed a borderline 
normal EMG of the right lower extremity.  The report noted 
that the EMG findings in conjunction with the nerve 
conduction findings were most suggestive of mild irritative 
right L5 radiculopathy.  It also noted that a mild irritative 
lesion of the sciatic nerve or lumbosacral plexus, without 
significant axonal loss or demyelination, was not ruled out.

With respect to 38 C.F.R. § 4.71a, Diagnostic Code 5292 
(2002) (pertaining to limitation of motion of the lumbar 
spine), the medical evidence reveals complaints of painful 
lumbar motion.  Nevertheless, the reduction in range of 
motion over time is not shown to be severe, even with full 
consideration of pain and fatigue.  38 C.F.R. §§ 4.40, 4.45 
(2002); see also DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The Board also finds that the evidence does not support the 
assignment of a disability rating in excess of 20 percent 
under 38 C.F.R. § 4.71a, Diagnostic Code 5295 (2002) 
(pertaining to lumbosacral strain).  The record does not show 
that the veteran's disability is manifested by listing of the 
whole spine to the opposite side, a positive Goldthwaite's 
sign, or abnormal mobility on forced motion.  While the 
examiner indicated that the veteran's overall range of motion 
was somewhat restricted, it does not appear that he had 
"marked" limitation of forward bending or loss of lateral 
motion.  Under the circumstances, the veteran's low back 
disability is not "severe" so as to warrant the assignment 
of a higher evaluation based on lumbosacral strain.

The Board has considered whether another rating code is "more 
appropriate" than the one used by the RO.  See Tedeschi v. 
Brown, 7 Vet. App. 411, 414 (1995).  
Specifically, it must be noted that the evidence does not 
show that the veteran has severe intervertebral disc 
syndrome, such as to warrant a higher disability rating under 
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).  There is 
also no evidence of fractured vertebrae or ankylosis that 
would support an evaluation under the criteria of Diagnostic 
Codes 5285, 5286, or 5289, respectively.  See 38 C.F.R. 
§ 4.71a (2002).  

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

2.  Subsequent to September 26, 2003

A decision from the Social Security Administration, dated in 
May 2004, concluded that the veteran was entitled to 
disability benefits commending March 2001.  The decision 
noted that it was base upon the veteran's impairments of 
chronic back pain, depression, PTSD, fatigue and mood 
disorder.

In June 2004, a hearing was conducted before the Board.  At 
the hearing, the veteran testified that his back is very 
stiff and painful in the mornings.  He indicated that he is 
unable to walk for long periods of time, and that he has to 
switch positions frequently.  The veteran testified that he 
takes ibuprofen for back pain on pretty much a daily basis.  
He indicated that his back pain confines him to his bed 
approximately four times per week.  

In September 2005, the veteran underwent a VA examination for 
the spine.  The VA examiner noted that the veteran's claims 
folders had been reviewed.  The report noted the veteran's 
inservice history of back injury and treatment.  The veteran 
reported current back pain at a level of intensity of four 
out of ten.  He indicated that any sitting more than 40 
minutes, standing 10 to 15 minutes, walking 15 to 20 minutes, 
would cause the pain level to rise to a six to seven level.  
He reported 


having pain at the midline of the lower lumbar spine, and 
that the pain radiates across both sides of his lower back.  
He indicated that when the symptoms are exacerbated with 
activity, he will get pain in the right posterior thigh and 
occasionally on the left.  The veteran reported that he 
occasionally uses a cane and a back brace.  Physical 
examination revealed that he walked with a very slow gait 
pattern bent forward approximately 20 degrees of the pelvis.  
Range of motion revealed forward flexion to 45 degrees, 
extension to 15 degrees, left lateral flexion to 20 degrees, 
right lateral flexion to 15 degrees, left lateral rotation to 
20 degrees and right lateral rotation to 15 degrees.  There 
was no tenderness with palpation in the lower back of the 
lumbar paraspinal areas or in the buttocks.  However, with 
observing motion and palpating his paraspinal muscles during 
forward flexion there was a contraction of the right 
paraspinal muscles and a tilt to the right side of 
approximately 10 degrees.  Straight leg raising revealed 
tight hamstrings and complaints of back pain at 50 degrees on 
the right and 70 degrees on the left.  Knee jerks were 2+ and 
ankle jerks were 1+.  The veteran had difficulty standing on 
his heels and was able to stand on his toes without 
difficulty.  Attempts at repetitive activity caused the 
veteran discomfort.  X-ray examination of the lumbar spine, 
taken in September 2005, revealed mild degenerative changes 
at the L3-L4 and L4-L5 area, with lipping anterior aspects of 
the superior and inferior portions of the vertebral bodies at 
both levels, and also the superior portion of the anterior 
vertebral body at L5.  A review of the veteran's magnetic 
resonance imaging scan (MRI), performed in 2005, revealed 
desiccation and slight narrowing of the L3-L4 and L4-L5 disc 
spaces.  The posterior elements revealed no significant 
abnormalities.  The report concluded with a diagnosis of 
post-traumatic/degenerative disc disease L3-L4 and L4-L5 with 
evidence of spinal/foraminal stenosis or facet arthritis.  
The VA examiner noted that given the normal appearance of the 
other structures of the lumbar spine, this veteran could be 
placed into a group of patients who would benefit from disc 
replacement.

Effective from September 26, 2003, disabilities of the 
thoracolumbar spine are to be rated under the General Rating 
Formula for Diseases and Injuries of the Spine.  See 
38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2006).  Under 
that rating formula, a 20 percent rating is warranted if 
forward flexion of the thoracolumbar spine is 


greater than 30 degrees but not greater than 60 degrees; or 
if the combined range of motion of the thoracolumbar spine is 
not greater than 120 degrees; or if there is muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spine contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.  A 40 percent rating is assigned for 
forward flexion of the thoracolumbar spine to 30 degrees or 
less; or if there is favorable ankylosis of the entire 
thoracolumbar spine.  And, a 50 percent rating is warranted 
for unfavorable ankylosis of the entire thoracolumbar spine.  
"Unfavorable ankylosis" is defined, in pertinent part, as 
"a condition in which the entire thoracolumbar spine is 
fixed in flexion or extension".  See Id., Note (5).  These 
criteria are to be applied irrespective of whether there are 
symptoms such as pain (whether or nor it radiates), 
stiffness, or aching in the affected area of the spine, id., 
and they "are meant to encompass and take into account the 
presence of pain, stiffness, or aching, which are generally 
present when there is a disability of the spine".  68 Fed. 
Reg. at 51,455 (Supplementary Information). 

Notes appended to the new rating formula for diseases and 
injuries of the spine specify that, for VA compensation 
purposes, normal forward flexion of the thoracolumbar spine 
is zero to 90 degrees, extension is zero to 30 degrees, left 
and right lateral flexion are zero to 30 degrees, and left 
and right lateral rotation are zero to 30 degrees.  Id., Note 
(2).  Provided, however, that, in exceptional cases, an 
examiner may state that because of age, body habitus, 
neurologic disease, or other factors not the result of 
disease or injury of the spine, the range of motion of the 
spine in a particular individual should be considered normal 
for that individual, even though it does not conform to the 
normal range of motion generally recognized by VA.  Id., Note 
(3).  Further, the term "combined range of motion" refers 
to "the sum of the range of forward flexion, extension, left 
and right lateral flexion, and left and right rotation"; 
provided, however, that the aforementioned normal ranges of 
motion for each component of spinal motion, as recognized by 
VA, are the maximum that can be used for calculation of the 
combined range of motion, and each range of motion 
measurement is to be rounded to the nearest five degrees.  
Id., Notes (2) and (4).

With respect to current rating criteria, the Board 
acknowledges, as set forth previously, that the veteran has 
complained of muscle spasms and pain in his lower back and 
that there is some objective evidence of paraspinal 
tenderness, and limitation of motion.  However, as noted 
above, the objective evidence shows that, even when pain on 
motion is considered, the veteran can flex his back to more 
than 30 degrees, and that the spine is not ankylosed.  
Accordingly, there is no basis for assigning a higher rating 
under the "new" criteria for his lumbosacral spine 
disability picture.

The Board has considered whether another rating code is "more 
appropriate" than the one used by the RO.  See Tedeschi v. 
Brown, 7 Vet. App. 411, 414 (1995).  
Specifically, it must be noted that the evidence does not 
show that the veteran has severe intervertebral disc 
syndrome, such as to warrant a higher disability rating under 
38 C.F.R. § 4.71a, Diagnostic Code 5243 (2006).  Finally, 
there is no evidence that the veteran' s spinal condition 
results in incapacitating episodes having a total duration of 
at least 4 weeks but less than 6 weeks during any year being 
considered by this appeal, which would warrant a 40 percent 
rating under the general formula for rating intervertebral 
disc syndrome based on incapacitating episodes.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5243 (2006) (defining 
"incapacitating episode" as requiring bed rest prescribed 
by a physician.).  

Nevertheless, the Board does find that there is evidence of 
neurological disability related to the veteran's low back 
disorder, and that a separate evaluation for neurological 
manifestations of low back disability is warranted, as can be 
assigned under the provisions of 38 C.F.R. § 4.71a, Note (1) 
by combining separate evaluations of the disability's chronic 
orthopedic and neurological manifestations.  See 38 C.F.R. § 
4.25 (2006).

The Rating Schedule provides ratings for disability of the 
sciatic nerve, or neuritis or neuralgia, when there is 
evidence of mild incomplete paralysis a 10 percent evaluation 
is warranted; a 20 percent evaluation is warranted for 
moderate incomplete paralysis; a 40 percent evaluation is 
warranted for moderately severe incomplete paralysis; a 60 
percent evaluation is warranted for severe incomplete 


paralysis with marked muscular atrophy; or a 80 percent 
evaluation is warranted for complete paralysis when the foot 
dangles and drops, has no active movement possible of muscles 
below the knee, and with flexion of knee weakened or lost.  
See 38 C.F.R. § 4.124a, Diagnostic Codes 8520, 8620, 8720.  
The term "incomplete paralysis" indicates a degree of lost or 
impaired function substantially less than the type picture 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree.  38 C.F.R. 
§ 4.124a.

The report of the veteran's most recent VA examination of the 
spine, performed in September 2005, noted MRI findings which 
revealed desiccation and slight narrowing of the L3-L4 and 
L4-L5 disc spaces.  An EMG report, dated in July 2003, noted 
results which were suggestive of a mild irritated right L5 
radiculopathy, and there was also a notation of mild 
irritative lesion of the sciatic nerve, a poor lumbosacral 
plexus not ruled out.  The April 2003 VA examination noted 
that physical examination of the lower extremities revealed 
weakness, particularly of the right toe extensors and 
hamstrings of 3/5 and quadriceps 3+/5, otherwise lower 
extremity strength was at least antigravity.  The right calf 
was 2.5 centimeter smaller than the left at 14 centimeters, 
below the patella.  The report noted that the veteran had 
received an MRI which revealed a bulge in the right 
paraspinal region.  The report concluded with a diagnosis of 
lumbosacral strain and right L5 radicular changes.

The Board finds that these findings establish that a separate 
10 percent evaluation is warranted for the veteran's sciatic 
nerve involvement of the right lower extremity, as there is 
mild paralysis of the sciatic nerve.  See 38 C.F.R. § 4.124a, 
Diagnostic Code 8520.  A separate evaluation in excess of 10 
percent is not warranted, as the preponderance of the 
evidence is against a finding that the veteran has moderate 
incomplete paralysis.  Such a level of disability is simply 
not shown by the medical evidence of record.

In reaching this decision, the Board has no reason to doubt 
that the veteran's service-connected low back disability 
limits his efficiency in certain tasks.  However, the 
evidence of record is not indicative of an exceptional or 
unusual disability picture of the lumbar spine and is not 
reflective of any factor that takes the veteran outside of 
the norm.  See Moyer v. Derwinski, 2 Vet. App. 289, 293 
(1992); see also Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) (noting that the disability rating itself is 
recognition that industrial capabilities are impaired).  
Accordingly, the Board finds that the veteran's lumbar 
strain, does not warrant referral for the assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b) 
(2006).

The Board considered the doctrine of reasonable doubt in its 
determination, however, as the preponderance of the evidence 
is against the veteran's claim, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An initial evaluation in excess of 70 percent for PTSD is 
denied.

An increased evaluation in excess of 20 percent for service-
connected lumbar strain is denied.

Entitlement to a 10 percent disability evaluation for right 
sciatic neuropathy, as a residual of low back disability, is 
granted, subject to the criteria governing payment of 
monetary benefits.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


